Citation Nr: 0714102	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2006, the veteran and his wife presented testimony 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the hearing is associated with the claims 
folder and has been reviewed.

A motion to advance on the docket was filed, and granted in 
March 2006.

In May 2006, the Board dismissed the veteran's increased 
rating claim for bilateral hearing loss, per the veteran's 
request, and remanded the current issue for procedural 
development.  

The case has since returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  A December 2003 rating decision declined to reopen the 
veteran's service connection claim for diabetes mellitus type 
II on the basis that service in the Republic of Vietnam was 
not shown; exposure to Agent Orange could not be presumed and 
exposure was not otherwise shown; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since the December 2003 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for diabetes mellitus, claimed as due to 
Agent Orange exposure in Ubon, Thailand.

3.  Resolving any doubt in the veteran's favor, exposure to 
Agent Orange at the Ubon, Thailand Air Field in January 1969 
has been shown.


CONCLUSIONS OF LAW

1.  A December 2003 rating decision declining to reopen a 
service connection claim for diabetes mellitus is final.  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002, 2006).

2.  Evidence received since the December 2003 rating decision 
that declined to reopen a service connection claim for 
diabetes mellitus based on herbicide exposure is new and 
material, and the veteran's service connection claim for such 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).  

3.  Diabetes mellitus was incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his service connection claim for diabetes, and 
ultimately granting service connection for such disability.  
Thus, a decision on the merits poses no risk of prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).


New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a December 2003 decision, the RO denied service connection 
for diabetes; claimed as due to herbicide exposure; the 
veteran was notified of that decision in the same month.  He 
did not file a timely appeal, and the December 2003 decision 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003, 
2006).  

Since the December 2003 rating decision is final, the 
veteran's service connection claim for diabetes may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).
With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The evidence associated with the claims folder at the time of 
the December 2003 rating decision included the veteran's 
service medical records which were negative for complaints, 
treatment, or diagnosis of diabetes mellitus.  VA and private 
medical evidence showed a current diagnosis of diabetes.  The 
record did not contain evidence of herbicide exposure in 
Vietnam or otherwise.  Therefore, the RO denied the veteran's 
claim in December 2003 on the basis that there was no 
evidence of Vietnam service, and therefore exposure to Agent 
Orange could not be presumed, nor was there evidence showing 
that he was otherwise exposed to herbicides while performing 
his military duties in Ubon.  Thus, in this case, to be new 
and material, the evidence needs to show the requisite 
service in Vietnam, or exposure to herbicides in connection 
with his duties in Ubon.  

As the last final disallowance of the veteran's service 
connection claim for diabetes, was a December 2003 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the December 2003 decision.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the December 2003 rating decision 
sufficient to reopen his service connection claim for 
diabetes.  The evidence received since the December 2003 
rating decision includes an excerpt from a book titled 
"Herbicidal Warfare:  The RANCH HAND Project in Vietnam," 
in which it was noted that in January 1969, seven spray 
planes flew to Ubon, Thailand to attack a special target in 
Laos the following day.  This newly-received evidence is 
material in that it raises a reasonable possibility that the 
veteran may have been exposed to herbicides in Ubon, as he 
was stationed there in January 1969.  That evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  It raises 
a reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence is considered new and material for 
the purpose of reopening the service connection claim for 
diabetes.  Accordingly, the claim is reopened.


Legal Criteria - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas. 38 C.F.R. § 3.309(e).


Analysis

Medical evidence confirms a current diagnosis of diabetes 
mellitus, type II, thereby satisfying the first element of 
the veteran's service connection claim.  

The veteran attributes his diabetes mellitus to Agent Orange 
exposure.  His only contention is that he was exposed to 
Agent Orange while serving in Ubon, Thailand between 
September 1968 and August 1969.  He states that he loaded and 
unloaded Agent Orange from C-123s that had stopped at Ubon 
Airfield on their way to Vietnam and Laos.  The veteran 
states that, as a supplyman, his duties included logistical 
support for all units that transported Agent Orange.  He 
reports that he handled Agent Orange in leaky containers once 
or twice per month during its storage and transferring 
process.  He also observed that the liquid from the 
containers got on his skin and clothing, despite the gloves 
that were issued.

Initially, the Board acknowledges that diabetes is a 
disability which is afforded a presumption of exposure to 
herbicides.  However the presumption of exposure to 
herbicides is only for all veterans who served in Vietnam 
during the Vietnam Era; no such presumption exists for 
veterans stationed in Thailand during the veteran's period of 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, as the 
veteran's service personnel records show that he was 
stationed in Ubon, Thailand, he is not entitled to a finding 
of presumptive herbicide exposure on the basis of loading and 
unloading material in Thailand thought to contain Agent 
Orange.

The veteran's service personnel records also show that he was 
attached to the 8th Supply Squadron.  The veteran testified 
that such squadron was a sub-unit of the 8th Tactical Fighter 
Wing.

In 1979, the veteran underwent a VA examination based on his 
claim of Agent Orange exposure.  He indicated that while 
serving in Ubon, Thailand, he was exposed to such chemicals 
for approximately nine months while unloading aircrafts.  He 
reported memory loss and numbness in his hands and feet since 
1969.

Service personnel records show that the veteran's military 
occupational specialty was a material facility supervisor, 
which included receiving all incoming shipments.  In other 
words, he was a warehouseman with various supply-related 
duties.  Personnel records include a performance appraisal 
for the period from September 1968 to May 1969 while the 
veteran was stationed in Ubon.  It was noted that the veteran 
was to be promoted due to his outstanding performance.   

The record also contains a response from the National 
Personnel Records Center dated in January 2002, which notes 
that there are no records showing that the veteran was 
exposed to herbicides.  

According to a February 2002 statement, a service member with 
the 8th Tactical Fighter Wing was stationed at Ubon Airfield 
from March 1969 to March 1970 indicated that his unit was 
involved in special operational missions involving Agent 
Orange; the planes were flown from Ubon Airfield into Vietnam 
and Laos.  

According to an internal email dated in October 2003, the 
Department of Defense has no evidence of herbicide use, 
testing, or disposal in Thailand in 1968 or 1969.  

According to the Department of the Air Force, the Ranch Hand 
used Thailand Air bases as stops en route to missions in Laos 
(see June 2005 letter in response to an inquiry regarding the 
dates and location of Ranch Hand activities based in 
Thailand).  

According to a March 2006 statement, a private physician, Dr. 
Clarke, stated that the veteran's exposure to Agent Orange 
while serving in Thailand is a contributory cause of his type 
II diabetes mellitus.  

In December 2006, the veteran submitted an excerpt from a 
book titled "Herbicidal Warfare:  The RANCH HAND Project in 
Vietnam."  According to the excerpt, a C-123 pilot stated 
that on January 17, 1969, seven spray planes flew to Ubon, 
Thailand to attack a special target in Laos the following 
day.  

In March 2007, the Board received a statement by an airman 
who served with the 8th Tactical Fighter Wing at Ubon between 
1969 and 1972.  He recalled loading barrels of Agent Orange 
onto C-123's.  He recalled rolling the barrels up the ramp, 
loading them into the cargo hold, and seeing the spray 
equipment inside the planes. 

In this case, although the Department of Defense confirmed 
that there was no actual use of herbicides in Thailand during 
the applicable time period, there still remains the question 
as to whether spray planes stopped at Ubon Airfield for 
loading and unloading of herbicides.  With regard to this 
question, the Board finds that the evidence is in equipoise.

The excerpt from "Herbicidal Warfare" indicates that seven 
spray planes stopped at Ubon Airfield in January 1979 before 
flying into Vietnam; significantly, the veteran's service 
records show that he was stationed in Ubon in January 1979.  
Also, the various lay statements of record suggest that Agent 
Orange was loaded and unloaded onto C-123s at Ubon Airfield, 
and the Department of the Air Force indicated that Operation 
Ranch Hand used Thailand air bases as stops en route to 
missions in Laos.  Lastly, the Board notes that the veteran's 
statements regarding his claimed exposure have been 
relatively consistent since 1979.  Therefore, based on the 
record as a whole, the Board finds that, resolving any doubt 
in the veteran's favor, the veteran was exposed to Agent 
Orange while serving in Ubon.  Accordingly, service 
connection for diabetes mellitus, type II, secondary to Agent 
Orange exposure is warranted.




ORDER

New and material evidence has been submitted sufficient to 
reopen a service connection claim for diabetes mellitus.

Service connection for diabetes mellitus, type II, is 
granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


